AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

WHEREAS, Taberna (the “Company”) and Mitchell Kahn (the “Executive”) entered
into that certain Employment Agreement dated as of April 28, 2005 (the
“Employment Agreement”); and

WHEREAS, the Company and RAIT have entered into the Agreement and Plan of Merger
(the “Merger Agreement”) pursuant to which the Company will become a
wholly-owned subsidiary of the RAIT as of the closing of the transaction
contemplated by the Merger Agreement (the “Merger”); and

WHEREAS, in connection with the Merger, the Company, the Executive and RAIT
desire to amend the Employment Agreement, and RAIT will assume the Agreement,
effective as of the effective time of the Merger and his simultaneous
appointment to the position referred to in Section C below;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that, effective as of
the effective time of the Merger, the Employment Agreement be amended as
follows:

A. Definition of Company. All references to “the Company” in the Employment
Agreement shall be references to RAIT and RAIT hereby assumes all rights and
responsibilities under the Employment Agreement.

B. Term. Section 1 is amended by (1) substituting the words “effective time of
the Merger” for “the date hereof”, and (2) substituting “until April 28, 2008”
for “for a three-year period following such date”.

C. Duties with the Company. Section 2 is amended by substituting the words “the
Executive shall be employed by the Company as Co-President of the Company
reporting directly to Daniel Cohen in his capacity of Chief Executive Officer”
for “the Executive shall be employed by the Company as Executive Vice President
of the Company”.

D. Salary. Section 3.1 is amended so as to replace “$250,000” with “$400,000”.

E. Benefits-In-General. Section 3.4 is amended by adding the following to the
end thereof: “Without limiting any other provision of this Agreement, the
obligations of the Company under Section 6.11 of the Merger Agreement shall be
applicable to the Executive under this Agreement.”

F. Additional Payment for Death and Disability. The third sentence of Section 4
is amended by replacing the phrase “(ii) without duplication of any amounts due
under clause (i)” with the phrase “(ii) the Executive shall be entitled to
receive an amount equal to his Annual Salary for the remainder of the year in
which termination occurs; (iii) without duplication of any amounts due under
clauses (i) and (ii)”, and by renumbering clauses “(iii)” and “(iv)” as “(iv)”
and “(v)”, respectively.

G. Section 409A Savings Clause. Section 5.2 is amended by adding the following
as the last sentence of such section: “Notwithstanding the foregoing, no
payments under Section 5.2(b) shall be made less than six months after
termination to the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (in which case any payments deferred under this
provision shall be paid upon the six-month anniversary of termination).”

H. Notices. Section 7.4 is amended so as to replace the words “Taberna Real
Estate” with the words “RAIT”.

I. Effect of the Merger. Current Section 7.14 (“Headings”) is renumbered to be
Section 7.15, and a new Section 7.14 is added to read as follows:

The Company, the Executive, and Taberna acknowledge and agree that the Executive
shall not be entitled to any payment under Section 5.2(b)(ii) of the Employment
Agreement in connection with the Merger, and, the second sentence of Section 5.3
shall not be operative in connection with the Merger. Effective as of the date
hereof, Taberna agrees that it shall take no action between the date of the
signing of this Amendment No. 1 to the Employment Agreement and the consummation
of the Merger that would constitute “Good Reason” under Section 5.2(a) of the
Employment Agreement. Notwithstanding anything contained in this Section I above
to the contrary, the terms and waivers set forth in this provision in Section I
herein shall be subject to the Executive being employed by the Company as the
Co-President from and after the Merger.

NYA 788242.3

[signature page to follow]

1

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
No. 1 to the Employment Agreement as of this 8th day of June, 2006.



      MITCHELL KAHN

/s/ Mitchell Kahn



    Mitchell Kahn



      TABERNA REALTY FINANCE TRUST



      /s/ Jack E. Salmon



    By: Jack E.
Salmon
Title: Chief Financial Officer and Executive Vice President



      RAIT INVESTMENT TRUST



      /s/ Betsy Z. Cohen



    By: Betsy Z.
Cohen
Title: Chief Executive Officer

2